Title: To Thomas Jefferson from James McHenry, 23 October 1791
From: McHenry, James
To: Jefferson, Thomas


Fayetteville, Md., 23 Oct. 1791. The recurrence of an indisposition that might be cured by a sea voyage has interested him in the possibility of a foreign appointment.—The prospect of war between France and other European powers, “and the claims for succours she may bring forward under the 11th article of the treaty of Alliance, in case of being attacked,” makes it necessary for the U.S. to appoint a minister to The Hague. Such a minister would also be in a position to advance U.S. commercial interests and negotiate advantageous loans for the U.S. government. In support of his pretensions to this appointment, he refers TJ to his service in the Continental Army, the public offices he held after the war, and TJ’s knowledge of his personal talents. In addition to the restoration of his health, a foreign appointment would also enable him to pursue  “certain literary researches” that would be more difficult to complete in the U.S.—He has not written to the President about this matter, being willing to entrust it to TJ’s care, and wishes it to be understood that “I do not desire an appointment of this kind should Mr. Maddison or any other person of his abilities be disposed to embrace it.”—The day after seeing TJ he met with Mr. Sterett and discussed the ignorance of Murray, Sheridan &c. about U.S. commercial relations with Great Britain. He urged Sterett to apprise these and other members of the Maryland congressional delegation of “the true interest of the commercial part of the State and of the United States,” and is confident that he will act accordingly.
